Title: From Thomas Jefferson to Benjamin Waterhouse, 26 June 1801
From: Jefferson, Thomas
To: Waterhouse, Benjamin


               
                  Sir
                  Washington June 26. 1801.
               
               Your favor of the 8th. inst. came safely to hand with the several matters accompanying it. as the longer the vaccine matter should be unemployed, I knew the chance of it’s success would be the less, I thought it would be more likely to answer your benevolent views by having it employed here rather than risking it by a further mission to Virginia. I therefore put it immediately into the hands of Doctr. Gantt a long established, judicious & succesful physician of this place, together with your letter & the pamphlets & papers accompanying it. it turns out that it had still been too long unemployed; for of numbers inoculated with it from the 18th. to this time, no one appears to have taken the infection. in the mean time a great anxiety is produced here to obtain a succesful inoculation. I know not however how it will be obtained unless you could continue your goodness so far as to inclose by post new matter two or three times successively until we can inform you that it has at length taken. you need not be at the trouble of writing a word, for it is making it troublesome enough to you to put the matter under cover & into the post office. the benevolence which has dictated the measures for which we are already indebted to you, will I hope plead my excuse in this new request. I pray you to accept assurances of my high consideration & respect.
               
                  
                     Th: Jefferson
                  
               
            